DUIGNAN, Judge
(dissenting):
I stand by the rationale provided in this Court’s original unpublished opinion, decided on 06 September 2013. United States v. Tevelein, CGCMS 24465, Docket No. 002-69-13 (C.G.Ct.Crim.App.2013) [hereinafter Tevelein I]. In this en banc opinion, the majority reverses the original panel opinion of this Court and instead holds the Specification 3 of Charge III sufficient, despite omission of any *715words alleging the conduct “wrongful,” and barely discusses that use of Spice was not prohibited by any lawful order, regulation, or statute at the time of the alleged offense. Moreover, in order to reach this result, the majority takes the additional step of reversing this Court’s own recent decision in United States v. Hughey, 72 M.J. 809, 813-14 (C.G.Ct.Crim.App.2013), review denied 73 M.J. 126, without the benefit of additional briefing on that matter.
As we stated in this Court’s original opinion, “Conspicuously missing in this specification are any words of criminality, like ‘wrongfully,’ as was later used in the Stipulation of Fact submitted into evidence by the Government at trial.” Tevelein I, supra. Simply, Appellant’s use of Spice was not properly charged or noticed as being criminal conduct. No words of criminality were included in the specification. In a recently published opinion, this Court found such a defect fatal, holding that a specification alleging that an accused’s statements were prejudicial to good order and discipline in the armed forces failed to state an offense under the general article, where it failed to include words of criminality. United States v. Hughey, 72 M.J. 809, 813-14 (C.G.Ct.Crim.App.2013), review denied 73 M.J. 126; see also United States v. Brice, 38 C.M.R. 134, 138; 17 U.S.C.M.A. 336, 340 (1967); United States v. Nygren, 53 M.J. 716 (C.G.C.C.A.2000). This ease should be resolved under Hughey. However, recognizing the Hughey decision as otherwise controlling precedent, the majority sua sponte overrules United States v. Hughey, 72 M.J. 809, 813, 814 (C.G.Ct.Crim.App.2013). Hu-ghey controls the outcome of this case, had the majority not reversed it without the benefit of notice and additional briefing. I would apply Hughey.
The majority further states, “Although there is some support in military justice' jurisprudence for this position with regard to drug offenses, and in other contexts, it must be noted that much of this precedent was in the days before the enactment of Article 112a for drug offenses, and before the Court of Appeals for the Armed Forces made clear in Fosler that the terminal element must be specifically alleged in an Article 134 speeifi-cation.” United States v. Tevelein, CGCMS 24465, Docket No. 002-69-13, 75 M.J. 708, 710-11, 2016 WL 4212357 (C.G.Ct.Crim.App.2016) (footnotes omitted). However, the majority does not address the fact that Spice was not chargeable under Article 112a, because it was not a prohibited substance under the Uniform Code of Military Justice, the Schedule of Controlled Substances, or subject to any general order prohibiting its use at the time of the offense. And just as some controlled substances or other intoxicating substances, such as alcohol, can be used lawfully, there was an open question at the time of Appellant’s ingestion as to whether Spice was a prohibited substance.
The majority acknowledges that, “It is well settled that conduct that is not specifically listed in the Manual for Courts-Martial (MCM) may still be prosecuted under Article 134.” United States v. Saunders, 59 M.J. 1, 6 (C.A.A.F.2003), citing United States v. Vaughan, 58 M.J. 29, 31 (C.A.A.F.2003). However, due process requires that a person have ‘fair notice’ that an act is criminal before being prosecuted. for it. Saunders, 59 M.J. 1, 6; citing Vaughan, 58 M.J. 29, 31. Potential sources of fair notice may include federal law, state law, military case law, military custom and usage, and military regulations. Vaughan, 58 M.J. at 31.
The majority’s reliance on “fair notice,” without offering additional specifics to provide that fair notice, rings hollow. A properly promulgated general order would have provided fair notice of criminal conduct. But no general order was in force at the time of Appellant’s use. The proper inclusion of Spice as prohibited controlled substance under Article 112a would have provided notice. But Spice was not included in any schedule of prohibited or controlled substances at the time of this offense. In short, no language or facts were included in the specification that would provide notice why the conduct charged would have been unlawful. And as discussed earlier, the word “wrongfully” was not even used in the specification.
Our American legal system—including our military justice system—rests on the basic premise that those accused of crimes have *716adequate notice of the criminal conduct before being held criminally liable. The majority claims not only that the word “wrongfully’ is not required, but that Appellant’s plea to conduct that was not noticed as criminal is legally sufficient, because he pled guilty to use of Spice and admitted his conduct was to the prejudice of good order and discipline in the armed forces. But a plea to an Article 134 offense must be made by one having fan* notice of the criminal conduct and with an understanding, that the conduct was criminal at the time. See United States v. Moon, 73 M.J. 382 (C.A.A.F.2014). There was no establishment that any notice was given that use of Spice was criminal at the time. And the fact that Appellant pled guilty to this specification does not preclude Article 66, UCMJ review by this Court. See United States v. Powell, 49 M.J. 460, 464 (C.A.A.F.1998) citing United States v. Claxton, 32 M.J. 159, 162 (C.M.A.1991). Moreover, the Court need not rely on waiver, if plain error is present, and, even in the absence of plain error, this Court need not apply waiver in the interests of justice. United States v. Ngyen, 53 M.J. 716 (C.G.C.C.A.2000), citing United States v. Claxton, 32 M.J. 159, 162 (C.M.A.1991).
“[A] charge that is defective because it fails to allege an element of an offense, if not raised at trial, is tested for plain error”. United States v. Ballan, 71 M.J. 28, 34 (C.A.A.F.2012), citing, United States v. Cotton, 535 U.S. 625, 631-32, 122 S.Ct. 1781, 152 L.Ed.2d 860 (2002) (rejecting precedent that defects in the indictment are jurisdictional and applying plain error review); United States v. Sinks, 473 F.3d 1315, 1320-21 (10th Cir.2007) (affirming that failure to allege an element of a crime does not affect a court’s subject matter jurisdiction, but stating that plain not harmless error review applies). Here, the plea to the specification in question was made without adequate fail* notice that the charged action was criminal at the time it occurred. Appellant’s substantial rights were materially prejudiced, because he pled guilty to a specification lacking words of criminality to conduct that was not noticed as criminal at the time it occurred. This error is plain and requires reversal of the conviction to Specification 3 of Charge III.
Finally, the majority addresses the joint motion for Expedited Review and Joint Request for Relief made on 17 May 2016, raising the excessive appellate delay in this case. The original opinion of this court, Tevelein I, was issued on 06 September 2013. The en banc reconsideration of this case has been pending on the docket for more than two years. The appellate delay has been excessive, unreasonable, and unexcused. See United States v. Moreno, 63 M.J. 129 (C.A.A.F.2006). Meaningful relief is warranted. Sentence relief of reinstating one paygrade is minimal relief under these circumstances. Instead, I would disapprove the entire sentence.
For these reasons, I dissent.